UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4569



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRYANT JONES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-00-240)


Submitted:   March 17, 2006                 Decided:   April 3, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, Richmond, Virginia, for Appellant. Patricia M.
Haynes, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Bryant Jones was convicted by a jury of conspiracy to

commit armed bank robbery, 18 U.S.C. § 371 (2000); armed bank

robbery, 18 U.S.C. § 2113(a), (d) (2000); and use of a firearm

during the commission of a violent crime, 18 U.S.C. § 924(c)

(2000), and was originally sentenced to 147 months imprisonment.

The district court granted relief on Jones’ 28 U.S.C. § 2255 (2000)

motion in which he challenged the calculation of his guidelines

sentence. Jones was resentenced in July 2004 to 51 months on the

bank robbery offenses and a mandatory consecutive 60-month sentence

on the § 924(c) offense.

             Jones appeals, claiming that the district court erred in

applying the guidelines as mandatory, in violation of United

States v. Booker, 543 U.S. 220 (2005).        Because Jones did not raise

this objection below, review is for plain error.        United States v.

Hughes, 401 F.3d 540, 547 (4th Cir. 2005).           While the mandatory

application of the guidelines constitutes plain error, United

States v. White, 405 F.3d 208, 217 (4th Cir.), cert. denied, 126

U.S. 668 (2005), a defendant who seeks resentencing on this ground

must show actual prejudice, i.e., a “nonspeculative basis for

concluding that the treatment of the guidelines as mandatory

‘affect[ed]     the   district   court’s   selection   of    the   sentence

imposed.’” Id. at 223 (quoting Williams v. United States, 503 U.S.

193,   203    (1992)).     The   sentencing     transcript   contains   no


                                   - 2 -
nonspeculative basis on which this court could conclude that the

district court would have imposed a lesser sentence had the court

proceeded under an advisory guideline regime.            Thus, we find that

Jones has failed to demonstrate that the plain error in sentencing

him under a mandatory guideline scheme affected his substantial

rights.   See id. at 225.

           Accordingly, we affirm Jones’ convictions and sentence.

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 3 -